DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim rejections under the prior art have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-22, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO et al (cited on IDS) [hereafter NPL1] in view of Trossen et al (US 2017/0277806).
For claims 1, 14, 27, and 29, NPL1 discloses form a coordinated multi-point (CoMP) cluster set of transmit/receive points (TRPs) for a user equipment (UE)  (Section 2.1. UE specific operation for ultra-high reliability Section 2.2 TRP diversity is used, CoMP); determining the CoMP cluster set of TRPs for the UE based on at least a delay budget and a reliability requirement (Section 2.1 reliability, the target is 99.99% with a latency of 1ms); and coordinating 
NPL1 does not explicitly state receiving a request causes the formation of a coordinated multi-point (CoMP) cluster set of transmit/receive points (TRPs) for a user equipment (UE) and one or more of configuration information and measurements in addition to the delay budget and the reliability requirement, the configuration information and measurements includes one or more of current channel measurements or long term channel measurements, wherein the current channel measurements include one or more of path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements associated with the UE, and wherein the long term channel measurements include one or more of past path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements associated with the UE.
Trossen discloses a CoMP clustering request message is used between TRPs to cause the formation of a CoMP cluster set for a UE (paragraph 92 a NAP sends a CoMP clustering request message to other NAPs for CoMP formation for a UE) and one or more of configuration information and measurements in addition to the delay budget and the reliability requirement (paragraphs 54-64, 97-105, configuration information of the neighbor NAPs, measurement reports, and measurements of delay) the configuration information and measurements includes one or more of current channel measurements or long term channel measurements, wherein the current channel measurements include one or more of path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements associated with the UE, and wherein the long term channel measurements include one or more of past path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify NPL1 to use a CoMP cluster formation request message sent from another TRP for CoMP formation for a UE and one or more of configuration information and measurements in addition to the delay budget and the reliability requirement, the configuration information and measurements includes one or more of current channel measurements or long term channel measurements, wherein the current channel measurements include one or more of path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements associated with the UE, and wherein the long term channel measurements include one or more of past path loss, channel state information (CSI), synchronization signal measurements or reference signal measurements associated with the UE as taught by Trossen.  The rationale to combine would be to use a known technique in a similar device, to allow for distributed determinations of CoMP formation increasing system response and decreasing main system load on a particular device (Trossen paragraph 91 could use a centralized manager or decentralized responses), to allow for dynamic formation of networks, to allow for proper service level determinations in NPL1 such as latency and delay (Trossen paragraph 95), to use the real time configurations and delay of devices for allowing a better selection for communication and more efficient communication, and design choice.
NPL1 does not explicitly state a CRM or a processor/memory combination for implementation of the invention.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify NPL1 to use a Computer Readable Medium (CRM) and processor as taught by Trossen.  The rationale to combine would be to use a known technique in a similar device, to increase possible embodiments increasing marketability, and design choice.
For claims 2 and 15, Trossen discloses the request is received from one or more of the UE, TRP, entity in a radio access network (RAN), central unit, distributed unit, entity in a core network or an operations and management (OAM) entity (paragraph 92 from a TRP i.e. a Network access point sends the request for cluster formation for a UE).
For claims 3 and 16, NPL1 discloses the delay budget is based on one or more of end-to-end latency requirements, jitter requirements, round-trip-time requirements or survival time requirements (Section 2.1 based on a latency requirement for end to end transmission).
For claims 4 and 17, NPL1 discloses the reliability requirement is based on one or more of packet error rate (PER) requirement or communication service availability requirement (Section 2.1 successful reception).
For claims 5 and 18, NPL1 discloses the reliability requirement is based on, on a per packet basis, one or more of a survival time associated with a radio bearer used for communication, number of packet errors of one or more preceding packets or number of consecutive packet errors in preceding packets (Sections 2.1-2.2 based on Packet Error rates).
For claims 6, 19, 28, and 30, NPL1 discloses adjusting the CoMP cluster set of TRPs based on one or more of a number of allowed subsequent re-transmissions to the UE, configuration 
For claims 7 and 20, NPL1 discloses the CoMP cluster set of TRPs is determined using an adjustment based on one or more of a slot structure, UE processing delays, TRP processing delays or backhaul latency (Section 2.1 end to end latency would include the backhaul).
For claims 8 and 21, NPL1 discloses the adjustment is a decrease in number of TRPs in the CoMP cluster set when the delay budget allows for one or more subsequent re-transmissions (Section 2.1 this is an optional limitation and not required based on the claim from which it depends, since the reference discloses backhaul latency in claims 7 and 20, the limitation is met; See also Section 2.2 to increase reliability, increase the number of TRPs to decrease, lower it).
For claims 9 and 22, NPL1 discloses the adjustment is an increase in number of TRPs in the CoMP cluster set when the delay budget does not allow for one or more subsequent re-transmissions (Section 2.1 this is an optional limitation and not required based on the claim from which it depends, since the reference discloses backhaul latency in claims 7 and 20, the limitation is met; See also Section 2.2 to increase reliability, increase the number of TRPs to decrease, lower it, Section 2.2 to increase reliability, increase the number of TRPs to decrease, lower it).
For claims 11 and 24, Trossen discloses the CSI includes one or more of a channel quality indicator (CQI), precoding matrix indicator (PMI), precoding type indicator (PTI), or rank indication (RI) (paragraphs 54-64, 97-105, configuration information of the neighbor NAPs, measurement reports, and measurements of delay).
For claims 12 and 25, NPL1 discloses the synchronization signal measurements include one or more of Primary Synchronization Signal (PSS) measurements or Secondary Synchronization 
For claims 13 and 26, NPL1 discloses the reference signal measurements include one or more of reference signal received power (RSRP) measurements, reference signal received quality (RSRQ) measurements or received signal strength indicator (RSSI) (Section 2.1 this is an optional limitation and not required based on the claim from which it depends, since the reference discloses path loss in claim 10, the limitation is met).
For claims 31 and 32, Trossen discloses the CSI includes one or more of a channel quality indicator (CQI), precoding matrix indicator (PMI), precoding type indicator (PTI), or rank indication (RI); the synchronization signal measurements include one or more of Primary Synchronization Signal (PSS) measurements or Secondary Synchronization Signal (SSS) measurements; and the reference signal measurements include one or more of reference signal received power (RSRP) measurements, reference signal received quality (RSRQ) measurements or received signal strength indicator (RSSI) (paragraphs 54-64, 97-105, configuration information of the neighbor NAPs, measurement reports, and measurements of delay).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwai et al (US 2012/0177090) discloses path loss measurements for CoMP cell selection; Sun (US 2019/0238190) discloses dynamic CoMP formation based on path loss measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463